DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 12/20/2021, in which claims 2, 5, 8-9, 11-13, and 16-19 have been amended and entered of record.

Response to Remarks/Arguments
3.   Claims 2, 5, 8-9, 11-13 and 16-19 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.   Paragraphs [0031], [0039] and [0042] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.  Applicant’s remarks on page 9 of the Remarks section in the Amendment with respect to the objections of Figures 1 and 3 have been fully considered and persuasive. Thus, the objections of the figures are withdrawn accordingly.


Allowable Subject Matter 
6.    Claims 1-20 are allowed.
7.    The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 8/18/2021.
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first port coupled to data lines of the external interface, the first port configured to operate at a first transaction rate; a second port coupled to data lines of a first plurality of the first memory devices; and a third port coupled to data lines of a second plurality 
        Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having ”exchanging the memory data with an external interface of the DIMM and a first port of a multiple-port buffer circuit of the DIMM; and exchanging the memory data with memory devices of the DIMM using a second port of the multiple-port buffer circuit and using a third port of the multiple-port buffer circuit, wherein exchanging the memory data with the memory devices includes simultaneously routing the memory data via the second port and via the third port”, and a combination of other limitations thereof as claimed in the claim. Claims 17-20 depend on claim 16.                
8.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827